DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed  01/11/2022. Claims 1-15 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… the additional guide vanes and/or the load-bearing guide vanes is provided with a metal coating …” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instance specification [0010] and [0012] and claims 3 and 12 describe the connecting means as “… vanes … integrally connected to the structural component … may be configured as screw connections, form-fit connections, and/or substance-bonded connections … comprise a bolted connection ….”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those not encompassed by the particular), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase "in particular" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those not encompassed by the particular), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “between 1:2 and 10:1”, and the claim also recites between “1:1 and 10:1” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitations "the leading-edge … the trailing-edge" in line 1-1.  There is insufficient antecedent basis for these limitations in the claim. These limitations should be introduced.
Regarding claim 10, the phrase "in particular" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those not encompassed by the particular), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "in particular" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those not encompassed by the particular), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2-15 are indefinite based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,740,674 to Beutin et al. (Beutin).
In Reference to Claim 1
Beutin discloses a flow guide device (Fig. 1, col 3, ll 11-13: such as vanes in channel 8) for a gas turbine engine (Fig. 1: as seen), in particular an aircraft engine (col 1, ll 9-18), with a fan (Fig. 1: 3 for instance) and a bypass duct (8) downstream of the fan, wherein the bypass duct is arranged radially between an engine nacelle (2 for instance) and a core engine (central portion of engine, not labeled) of the gas turbine engine, characterized by a guide vane assembly (Fig. 2: 20, 22 for instance) with load-bearing guide vanes (22 for instance) and additional guide vanes (20 for instance) in the bypass duct (8), wherein the load-bearing guide vanes are integrally connected (Fig. 3: as seen and col 1, ll 24-30: assembled so as to provide sufficient support) to a structural component (Fig. 3: 6, for instance, and further 24 and 25) of the gas turbine engine, and the additional guide vanes are connected to the structural component via connecting means (col 3, ll 26-27: 20 integrally connected to 6 as in forming an assembly).
In Reference to Claim 2
Beutin discloses the flow guide device according to Claim 1, wherein the structural component (Fig. 3: 6, for instance, and further 24 and 25) is connected or coupled to a part of the core engine (Figs. 1-3: 10 for instance) and/or to a part of the engine nacelle (2 for instance).
In Reference to Claim 4
Beutin discloses the flow guide device according to Claim 1, wherein the number of additional guide vanes (20 for instance) is equal to or greater than the number of load-bearing guide vanes (col 4, ll 7-10: 22 as being three times less than 20).
In Reference to Claim 5
Beutin discloses the flow guide device according to Claim 4, wherein the ratio of the number of additional guide vanes (20 for instance) to load-bearing guide vanes (20 for instance) is between 1:2 and 10:1, in particular between 1:1 and 10:1 (col 4, ll 7-10: 1:3 for instance).
In Reference to Claim 6
Beutin discloses the flow guide device according to Claim 1, wherein during operation, the additional guide vanes bear a smaller structural load than the load-bearing guide vanes (col 1, ll 19-30).
In Reference to Claim 7
Beutin discloses the flow guide device according to Claim 1, wherein the additional guide vanes (20) have the same aerodynamically active profile (col 1, ll 19-30 and Fig. 3: similar in aspect for example) and/or the same size (this limitation being met as the alternative is met) as the load-bearing guide vanes (22).
In Reference to Claim 8
Beutin discloses the flow guide device according to Claim 1, wherein the additional guide vanes (20) have a different aerodynamically active profile (this limitation being met as the alternative is met) and/or a different size (Fig. 3: 22 also including portions 27 and 29 for instance) from the load-bearing guide vanes (22).
In Reference to Claim 11
Beutin discloses the flow guide device according to Claim 1, wherein the additional guide vanes (20) are made of a composite material, in particular a carbon-fiber composite material (this limitation being met as the alternative is met), or a metallic material (col 3, ll 19-25: such as aluminum).
In Reference to Claim 13
Beutin discloses the flow guide device according to Claim 1, wherein the additional guide vanes (20) are connected to an intermediate casing structure (Fig. 3 and col 3, ll 25-24: 20 as assembled with 6 for instance).
In Reference to Claim 14
Beutin discloses the flow guide device according to Claim 13, wherein the intermediate casing structure (Fig. 3: 6) comprises two concentrically arranged rings (5 and 14 for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,740,674 to Beutin et al. (Beutin) in view of US 6,619,917 to Glover et al. (Glover).
In Reference to Claim 3
Beutin discloses the flow guide device according to Claim 1, but does not teach “… wherein the connecting means are configured as screw connections, form-fit connections and/or substance-bonded connections, wherein the connecting means are arranged in particular in a region over which air does not flow ….”
Glover is related to the mounting of a flow guide device (Fig. 1: 24 for instance) in a gas turbine engine (col 1, ll 8-17), as the claimed invention, and teaches wherein a connecting means (Fig. 4: the mounting of vane 24 in platform 60 for instance) are configured as screw connections (this limitation being met as the alternative is met), form-fit connections (Fig. 4: 24 as seen form fitted into 62) and/or substance-bonded connections (Fig. 4: substance 70 for instance), wherein the connecting means are arranged in particular in a region over which air does not flow (Fig. 4: such as being in a recess 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Beutin wherein the connecting means (such as 20 disposed in 6 of Beutin) are configured as screw connections, form-fit connections and/or substance-bonded connections, wherein the connecting means are arranged in particular in a region over which air does not flow, as taught by Glover, so as to help in the absorption of vibration in the mounting of the vane of Beutin (Glover: col 3, ll 24-26).
In Reference to Claim 10
Beutin discloses the flow guide device according to Claim 1, but does not teach “… wherein the additional guide vanes are connected to a mechanical damping element, in particular made of elastic plastic ….”
Glover is related to the mounting of a flow guide device (Fig. 1: 24 for instance) in a gas turbine engine (col 1, ll 8-17), as the claimed invention, and teaches wherein guide vanes (24) are connected to a mechanical damping element (Fig. 4: 70), in particular made of elastic plastic (col 3, ll 24-26: such as silicone rubber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Beutin wherein the additional guide vanes are connected to a mechanical damping element, in particular made of elastic plastic, as taught of the mounting of the vanes of Glover, so as to help in the absorption of vibration in the mounting of the vane of Beutin (Glover: col 3, ll 24-26).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,740,674 to Beutin et al. (Beutin) in view of EP 3 121 378 to Read et al. (Read).
In Reference to Claim 9
Beutin discloses the flow guide device according to Claim 1, but does not teach “… wherein the leading-edge and/or the trailing edge of the additional guide vanes and/or the load-bearing guide vanes is provided with a metal coating ….”
Read is related to a flow guide device (Fig. 1: 36 for instance) in a gas turbine engine (10), as the claimed invention, and teaches wherein a leading-edge ([0008]) and/or the trailing edge (this limitation being met as the alternative is met) of a vane is provided with a metal coating ([0008], [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Beutin wherein the leading-edge and/or the trailing edge of the additional guide vanes and/or the load-bearing guide vanes is provided with a metal coating, as taught of coating vanes by Read, so as to improve impact damage to the vane by having a metal coating (Read: [0005]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,740,674 to Beutin et al. (Beutin) in view of US 10,465,555 to Ogawara et al. (Ogawara).
In Reference to Claim 12
Beutin discloses the flow guide device according to Claim 1, but does not teach “… wherein the connecting means comprise a bolted connection ….”
Ogawara is related to the mounting of a flow guide device (Fig. 4: 39 for instance) in a gas turbine engine (col 1, ll 15-17), as the claimed invention, and teaches wherein a connecting means (Fig. 4: the mounting of vane 39 in platform 3) comprise a bolted connection (Fig. 5: 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Beutin wherein the connecting means comprise a bolted connection, as taught by Ogawara, so as to provide a more secure connection of the additional vanes of Beutin (Ogawara: Fig. 5).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,740,674 to Beutin et al. (Beutin) in view of US Patent Application Publication 2016/0215637 to Rogers et al. (Rogers).
In Reference to Claim 15
Beutin discloses a gas turbine engine for an aircraft (Abstract), said gas turbine engine comprising the following: a core engine (Fig. 1: middle portion of engine, not labeled) comprising a turbine (right portion, not labeled), a compressor (portions adjacent 15, not labeled), and a core shaft connecting the turbine to the compressor (as is predictable to engines of this type, not shown); a fan (3), which is positioned upstream of the core engine, wherein the fan comprises a plurality of fan blades (3), having a flow guide device (Fig. 1, col 3, ll 11-13: such as vanes in channel 8) according to Claim 1; but does not explicitly teach “… and a gear mechanism, which can be driven by the core shaft, wherein the fan can be driven by means of the gear mechanism at a lower rotational speed than the core shaft ….”
Rogers is related to a gas turbine engine (Fig. 1: 20) having a fan (42) and a flow guide device (at aft portion of 15, not labeled), as the claimed invention, and teaches a gear mechanism (48), which can be driven by a core shaft (40), wherein the fan (42) can be driven by means of the gear mechanism at a lower rotational speed than the core shaft ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Beutin a gear mechanism, which can be driven by the core shaft, wherein the fan can be driven by means of the gear mechanism at a lower rotational speed than the core shaft, as taught by Rogers, so as to suitably operate the gas turbine engine as is known in the art (Rogers: [0003]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the mounting of structural and aerodynamic airfoils in gas turbine engines and the mounting of vanes in dampening material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745